Case 5:20-cv-00335-PGB-PRL Document 23 Filed 08/19/20 Page 1 of 2 PageID 123




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

GARY S LOGSDON,

       Plaintiff,

v.                                                            Case No: 5:20-cv-335-Oc-PGBPRL

KENNETH H DAVIS and SHERRY R
MANSFIELD,

       Defendants.


                                             ORDER
       At issue here is a lien claimed by Defendants in the amount of $59,351.00 for the care and

maintenance of three horses owned by Plaintiff. (Doc. 12-9). Florida Statute § 713.76 provides a

mechanism by which a party may release his property from a lien by posting a bond in the court

registry for the face amount of the lien. The statute provides that “[a]ny lienor who, upon the

posting of the bond, fails to release or return the property to the lienee pursuant to this section is

guilty of a misdemeanor of the second degree. . .” Fla. Stat. § 713.76(3). On July 31, 2020, Plaintiff

deposited into the court registry $60,888.20, which represents the face amount of the lien at issue

($59,351.00) plus the federal post-judgment rate of 2.59%. (Doc. 11). On August 7, 2020, the

Court issued an Order advising that the bond had been deposited and directing Defendants to

release the horses. (Doc. 16).

       Plaintiff now has filed a motion for order of contempt and for sanctions because Defendants

have refused to release the subject horses. (Doc. 20). However, Defendants were just served with

a copy of the First Amended Complaint and the Court order directing the release of lien on August

11, 2020. They have not yet made an appearance in this case, nor has their time to do so passed.
Case 5:20-cv-00335-PGB-PRL Document 23 Filed 08/19/20 Page 2 of 2 PageID 124




Thus, the Court will defer ruling on the matter of sanctions until Defendants have appeared and

have had an opportunity to respond to Plaintiff’s claims (or the time to do has passed). Plaintiff’s

request for a preliminary injunction is due to be denied because it fails to comply with the

requirements set forth in the Local Rules 4.05 and 4.06 and Federal Rule of Civil Procedure 65.

       DONE and ORDERED in Ocala, Florida on August 19, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
